PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of W.Va. Route 27 in Brooke County, West Virginia.
2. On or around April 2, 2001, Michele Merigo was operating her motor vehicle on W.Va. Route 27 in Brooke County, West Virginia, when her vehicle struck a rock that had fallen in the roadway from the adjacent hillside.
3. Ms. Merigo was injured as a result of the accident and required medical treatment for her injuries.
4. Claimant alleges that respondent was negligent in its maintenance of the portion of W.Va. Route 27 where claimant’s accident occurred.
5. For the purposes of settlement, respondent acknowledges culpability for the preceding accident.
6. Both the claimant and respondent believe that in this particular incident and under these particular circumstances that an award of One Hundred Twenty-Two Thousand Five Hundred Dollars ($ 122,500.00) would be a fair and reasonable amount to settle this claim.
7. The parties to this claim agree that the payment of the total sum of One Hundred Twenty-Two Thousand Five Hundred Dollars ($122,500.00) will be a full and complete settlement, compromise, and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past, present and future claims the claimant may have against respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that respondent was *52negligent in its maintenance of W.Va. Route 27. The Court finds that One Hundred Twenty-Two Thousand Five Hundred Dollars ($122,500.00) is a fair and reasonable amount to settle this claim.
Accordingly, the Court is of the opinion to and does make an award in the amount of One Hundred Twenty-Two Thousand Five Hundred Dollars ($122,500.00).
Award of $122,500.00.